Opinion issued November 19, 2009












     




In The
Court of Appeals
For The
First District of Texas




NO. 01-07-00322-CV




MICHAEL G. WASHINGTON, Appellant

V.

UNIVERSITY OF TEXAS MEDICAL BRANCH, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE–INSTITUTIONAL DIVISION, DAVID
SWEETIN, FRED REESCANO, AND BRENDA HOUGH, N.P., Appellees




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 874694




MEMORANDUM OPINION

          Appellant Michael G. Washington has neither established indigence, nor paid
all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see also Tex.
Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2005 & Supp. 2008)
(listing fees in court of appeals).  
          On May 20, 2008, the trial court sustained the County Clerk’s contest to
appellant’s affidavit of indigence.  After being notified that this appeal was subject
to dismissal, appellant did not pay the necessary fees.  See Tex. R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are dismissed as moot.PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.